Filed 5/5/16 P. v. Arrowood CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062225

v.                                                                       (Super.Ct.No. FVI1201159)

JAMES CHRISTIAN ARROWOOD,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. R. Glenn Yabuno,

Judge. Affirmed.

         Joanna McKim, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Scott C.

Taylor and Kristen Hernandez, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       On August 12, 2014, a jury convicted defendant and appellant James Christian

Arrowood of first degree murder under Penal Code1 section 187, subdivision (a). On

October 17, 2014, the trial court sentenced defendant to prison for 25 years to life. On

October 24, 2014, defendant filed a timely notice of appeal.

       On appeal, defendant contends that his conviction was inherently improbable. For

the reasons set forth below, we affirm the judgment.

                      FACTUAL AND PROCEDURAL HISTORY

       In 1991, defendant and his brother Michael Arrowood were homeless together for

a short period of time. The brothers each received an inheritance but Michael spent all of

his. The brothers agreed to use defendant’s inheritance to buy drugs, sell them, and

travel. They ended up homeless in Las Vegas, and decided to hitchhike to Los Angeles.

       John Miller (the victim) picked the brothers up in his truck. The victim drove

them to the motel where he was staying and invited them into the room to rest and enjoy

pizza and beer before continuing on their trip. Later, when the victim was inside the

motel room bathroom, defendant told Michael he saw the victim’s money and wanted to

steal it. Michael shook his head, “no.” Defendant went into the bathroom after the

victim came out. The victim stood outside the bathroom door facing Michael when

defendant exited the bathroom holding a towel. Defendant placed a towel around the

victim’s neck from behind and began to strangle him. Michael jumped up and screamed

at defendant to stop. Defendant told the victim, “Don’t resist. I’m just gonna make you


       1   All statutory references are to the Penal Code unless otherwise specified.


                                              2
go unconscious.” After a minute or two of defendant pulling the towel around the

victim’s neck, the victim died.

       Defendant used the towel to ease the victim down to the ground, then he released

his grip on the towel and stood up. Defendant grabbed the money, which was in a cup

near the sink, and put the money in his pocket. Defendant lifted the mattress up off the

bed. Defendant and Michael began to move the victim’s body and place it underneath the

mattress, but Michael became nauseous and left the room. Defendant eventually met

Michael outside and the two drove to Los Angeles in the victim’s vehicle. At some point,

they “ditched the truck” and “wiped everything down” before leaving; they headed to

Santa Monica. The brothers eventually moved back home, to Tennessee.

       On May 7, 1991, police found the victim’s body under the mattress in the motel

room in Victorville. A towel was wrapped tightly around his neck. The cause of death

was ligature strangulation. Defendant was a major contributor as to the DNA found on

the ends of the towel. The victim and Michael were excluded as major contributors.

Michael was a possible contributor to hair found on the towel; defendant and the victim

were excluded as contributors. No fingerprints were found in the motel room.

       On May 9, 1991, the victim’s truck was found in Pomona. The truck was open

and the keys were on the driver’s seat. Michael’s fingerprints were found on the exterior

of the truck.

       In 2010, two detectives from San Bernardino County contacted Michael in

Tennessee. Initially, Michael denied being involved in the victim’s murder. However,

Michael eventually admitted his involvement and said defendant was responsible.


                                            3
Michael pled guilty to voluntary manslaughter and robbery in exchange for a 12-year

prison sentence. His plea agreement required Michael to testify truthfully in defendant’s

case.

                                       DISCUSSION

        Defendant contends that “the evidence was insufficient to support the jury’s

finding [defendant] was guilty of murder.” Defendant does not challenge the sufficiency

of the evidence as to any particular element of his murder conviction. Instead, he argues

that Michael’s testimony was inherently improbable and asks us to reverse the judgment.

        A.     STANDARD OF REVIEW

        When reviewing a claim alleging insufficient evidence, the reviewing court

reviews the entire record in the light most favorable to the judgment to determine whether

it discloses substantial evidence—evidence that is reasonable, credible, and of solid

value—from which a reasonable trier of fact could find the defendant guilty beyond a

reasonable doubt. (Jackson v. Virginia (1979) 443 U.S. 307, 318-319; People v. Story

(2009) 45 Cal.4th 1282, 1296.) The testimony of a single witness is sufficient evidence

to support a conviction. (People v. Young (2005) 34 Cal.4th 1149, 1181.)

        It is well established that “[c]onflicts and even testimony which is subject to

justifiable suspicion do not justify the reversal of a judgment, for it is the exclusive

province of the trial judge or jury to determine the credibility of a witness and the truth or

falsity of the facts upon which a determination depends.” (People v. Lewis (2001) 26

Cal.4th 334, 361.) The trier of fact is free to disbelieve testimony and to infer that the




                                               4
truth is otherwise when circumstantial evidence of the defendant’s actions supports such

an inference. (People v. Beeman (1984) 35 Cal.3d 547, 558-559.)

       B.     DEFENDANT’S GUILT IS NOT “INHERENTLY IMPROBABLE”

       “While an appellate court can overturn a judgment when it concludes the evidence

supporting it was ‘inherently improbable,’ such a finding is so rare as to be almost non-

existent.” (People v. Ennis (2010) 190 Cal.App. 4th 721, 728.) “‘To warrant the

rejection of the statements given by a witness who has been believed by a trial court,

there must exist either a physical impossibility that they are true, or their falsity must be

apparent without resorting to inferences or deductions.’ [Citation.] Such cases are rare

indeed.’” (DiQuisto v. County of Santa Clara (2010) 181 Cal.App.4th 236, 261.)

       In this case, defendant claims that “the judgment should be reversed because no

reasonable juror would have believed Michael’s testimony implicating [defendant] in the

crime.”

       Defendant’s argument fails under the inherently improbable standard. “The

inherently improbable standard addresses the basic content of the testimony itself—i.e.,

could that have happened?—rather than the apparent credibility of the person testifying.”

(People v. Ennis, supra, 190 Cal.App.4th at p. 729.) “Hence, the requirement that the

improbability must be ‘inherent’ and the falsity apparent ‘without resorting to inferences

or deductions.’” (Ibid.) The challenged evidence must be improbable “‘on its face.’”

(People v. Mayberry (1975) 15 Cal.3d 143, 150.) “Conflicts and even testimony which is

subject to justifiable suspicion do not justify the reversal of a judgment, for it is the

exclusive province of the trial judge or jury to determine the credibility of a witness and


                                               5
the truth or falsity of the facts upon which a determination depends.” (People v. Huston

(1943) 21 Cal.2d 690, 693, overruled on another ground in People v. Burton (1961) 55

Cal.2d 328, 352.)

       Here, in support of his argument, defendant states, “Michael had every reason to

portray [defendant] as the mastermind behind the crime and direct perpetrator in order to

facilitate obtaining a better deal for himself. Michael, not [defendant], had the motive to

steal since he had spent all his money and was living off of [defendant].” In essence,

defendant argues that Michael “had the motive to commit the murder and to testify

falsely to obtain a reduced sentence.” However, whether Michael had the motive to

murder the victim cannot be reached “without resorting to inferences or deductions,” as

required under the inherently improbable standard. In this case, Michael’s testimony was

not inherently improbable—the testimony was not unbelievable per se, physically

impossible or wholly unacceptable to reasonable minds. (People v. Ennis, supra, 190

Cal.App.4th at p. 729.) In this case, the events, as described by Michael, could have

happened, and is supported by the DNA analysis provided during trial. (See Ibid.

[inherently improbable standard addresses “could that have happened?”].)

       Notwithstanding, in his reply brief, defendant argues that “it is illogical, and

challenges credulity to think that one who had the motive to commit the murder simply

sat on the sidelines and did nothing; yet, the one who had no reason to commit the crime

was the direct perpetrator.” We wholly reject defendant’s argument. Again, we reiterate

that in order to determine that only Michael, and not defendant, had the motive to commit

murder cannot be determined without making inferences or deductions because of their


                                              6
financial situation. In this case, the jury heard Michael’s testimony, assessed his

credibility, and weighed his testimony in light of the other evidence offered. The jury

then found defendant guilty of first degree murder. Although defendant argues that “a

reasonable factfinder would not have believed Michael’s version of the events,” in this

case, the jurors indeed believed in Michael’s testimony. It is not our function on appeal

to reweigh the evidence to determine who had the motive to commit the murder.

       In sum, we find that defendant’s conviction is supported by substantial evidence.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                         MILLER
                                                                                Acting P. J.


We concur:


CODRINGTON
                                   J.


SLOUGH
                                   J.




                                             7